Citation Nr: 0117367	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  93-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured right foot. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from January 1978 to 
December 1980, from September 1986 to March 1987, and from 
December 1990 to September 1991.

This matter arises from a February 1992 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection and 
assigned a non compensable rating to the veteran's right foot 
disability.  The claim has been remanded on two occasions by 
the Board of Veterans' Appeals (Board) for additional 
development.  In addition, the veteran appeared for a Travel 
Board Hearing in February 1993.  During the pendency of the 
appeal, the veteran was assigned a 10 percent rating for his 
foot disability, effective from the date of the claim.  
However, as the veteran is presumed to seek the highest 
possible rating for his disability, the issue remains in 
controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

As previously noted, the veteran testified at a hearing 
before a Member of the Board sitting at the RO in New York in 
February 1993.  However, the Board Member who conducted that 
hearing is no longer employed at the Board.  In May 2001, the 
Board sent a letter to the veteran to notify him of this and 
of his right to another Board hearing pursuant to 38 C.F.R. 
§  20.707 (2000).  The veteran failed to respond with the 
requisite 30 days; therefore, he is presumed to want another 
Travel Board Hearing before a current Member of the Board.  
Accordingly, the veteran must be rescheduled for a Travel 
Board Hearing as soon as possible.  38 C.F.R. § 20.707.

Accordingly, in view of the foregoing, this case must again 
be REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing as soon as 
practicable in accordance with applicable 
procedures pursuant to 38 C.F.R. § 
20.704.  The RO should notify the veteran 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.  L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




_____________________
Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


